R-358

            TEE     ATTOXCNEY         GIENERAL
                         OF TEXAS



                           May 15, 1947

    Hon. Aug. Celaya , Chairman
    Liquor Regulation Committee
    House of Representativea
    Auatin, Texao              Opinion No. V-199
                              Re:   Authority of law enforce-
                                    ment officers appointed
                                    by certain Commiooionercl
.                                   Courts under Article
                                    1581-b, V.C.S.
    Dear Sir:
              your statementand request for an opinion ia
    as fol$ows:
              n1. May officera appointed by Commisrion-
         ers' Courts to aid in the enforcement of all
         penal lawo of this state1 as provided for in
         Article 15glb of the Revised Civil Statutes of
         Texas, enforce the liquor laws of Texas in
         their respective countieo and make such ar-
         reoto and perform other acto in connect.ion
         therewith in the same manner as other duly
         conotituted peace officero of such counties
         provided oaid Commisoionero Courta have desig-
         nated their dutieo to include the enforcement
         of all penal laws of this State?
              f?z-yL,
                   Does Article 484 of the Penal Code
         of the State of TexaB, which exempts earn of-
         ficerc in the actual discharge of theEr offi-
         cial duties from the penal provisions of Arti-
         cle 483, P, C. apply to officers appointed by
         Commissionera,kourts under the provisions of
         Article 1581b, R. C. S. asouming that said
         officers have been appoked   and commisofoned
         by such Commisoionero Courts in the manner ex-
         pressly provided by oaid Article 15$lb?"
              Article 158lb of Vernon'o Civil Statutes reads
    in part as followo:
Hon. Aug. Calaya - Page 2, V-199


          '?Section1. In all counties in this state
     having five thousand (5,000) or more cattle,
     sheep and goats renderedfor taxation, such
     counties may employ certain additional law
     enforcement officers as hereinafter provided,
         %ece 2, To aid in the enforcement of
    all penal laws of this state, and ferreting
    out and detecting any violations thereof,
    the Commisaionera Court of counties having
    five thousand (5,000) or more cattle, sheep
    and goat6 rendered for taxation may, if they
    deem it necessary, and are hereby authorized
    to, employ in addition to the officers now
    provided for by law as many other competent
    and discreet oer6ons a6 in the judgment of
    said court is~necesaary, and shall fix the
    compensation; provided, however, no such
    person, or oersons, 6hall be paid in excess
    of Five ($5*00) Dollars per day while in
    actual service. Such court shafl designate
    the duties to be performed by all euch per-
    6ons and shall require them to make monthly
    reports in writing to said court as to the
    manner in which they have performed such
    duties."
          Article 483 of VernonPs Penal Code, dealing
with the unlawful carrying of arms, provides as followo:
          Whoever shall carry on or about hi6
              Paddle, or in his saddle bags any
     ~~%?'   dirk dagger sling-shot, sword
     cane, &pear & knuckfes made of any metal
     or any hard subotance, bowie knife, or any
     other knife manufactured or sold for the
     purpose6 of offense or defense,;,shallbe
     punished b fine not leso than @l$)oOOO,
     nor more tL n $500.00 or by confinement
     in jail for not lee6 than one month nor
     more than one year**
          The exception6 to the provisions of the above,
statute are found in Article 484 of Vernon"s Penal Code,
which reads:
          The preceding ,Article shall not aplrly-to
     a person in actual service as a militianan, nor
     to any peace officer in the actual discharge 3f
                                                                 .’

          lion. Aug. Celaya - Page 3, V-199

    . .




               his official    duty, nor to the carrying of arms
               on one’s own premise8, or place of business,        nor
               to persons traveling,      nor to any deputy consta-
               ble, or special policeman who receives      a. co_mpen-
               sation of forty dollars or more per month for
               his oerviceo as such officer,      and who la appoint-
               ed in confonrity     with the statutea authoriaing
               ouch appointnent ; *nor to the Game, Fish and Gy-
               ster Commissioner, nor to any deputy, when in
               the actual discharge of his duties as such nor
               to any game’uarden       or local deputy Game fiish
               and Oyster Commire{oner when in the a’&&         die-
               charge of his dutier in the county of his reel-
               dence, nor shall it apply to any game warden or
               deput Game, Fish and Oyrter Commisrioner who
.
               actua f ly receives   from the State fees or cornpen-,
               eation for his oerviceo.n
                    Fea~ce officers are defined by Article       36 of
          the Code of Criminal Procedure, as follows:
                      “The following     are ‘peace officeret:     the
               rheriff,   and his deputies,      constable,   the mar-
               lhal ‘or policemen of an incorporated        town or
               city, the officers,       non-commissioned officero
               and privates of the state ranger force,          and
               any private person specially        appointed to ‘exe-
               cute criminal     process.”
                     Specialpolicemen mentioned in Article    @!I+,
          lupra , are providedfor only in Article   995 of Vernon’s
          Civil Statutes and are not distingui~ehed ~by an.y others
          statute. Article  995 provides:
                     Whenever the mayor deema It m&sea&,
               in order to enforce the laws of the city,        or    ’   ,i
               to avert danger, or to protect life or property,
               in case of riot or,any outbreak or calamity or
               public disturbance      or when he has rea8on to fear
               any serious violation      of law or order, or any
               outbreak or any other danger to said city         or       .~
               the inhabitants    thereof    he shall~ mumson into
               service a8 a special     poiiceforce      all or as
               many of the citiaeno     as in his ju&ment may                  .,..
               be necessary.     Such oummone.may be by procla-
               mation or other order addressed to the citi-
               aeno‘generally,     or those of any ward of the
               city   or oubdivision    thereof,    or may be by per-
               sonai notification.~     Such special police force
lion.Aug. Celaya - Page l+,V-199


    while in service, shall be subject to the or-
    ders of the mayor, shall perform such duties as
    he may require, and ohall have the same power
    while on duty as the regular police force of
    said city.n
            Article  15&b, supra, authorizes the Commiso-
ionersl Court in certain counties to employ certain ad-
ditional   officers,  whose duties are set out in Section
2 thereof, to aid in the enforcement of all penal lawo
of this State and ferret out and detect any violatione
thereof. There is no provision in this Article desig-
nating these officers as “peace officers", no;h& ",",",'"
any authority granted them to make arrests.
not designated as ueace officers by Article 36, Code of
Criminal Procedure, nor are they special policemen un-
der Article 995 of Vernon's Civil Statutes. They are
merely given the power to aid in the enforcement of the
laws and ferret out and detect violations    thereof,  or
to put it into other Woi-dS,they are to make investiga-
;pTa;d      help peace officers apprehend violators of
         .
          Article 1581b, passed by the 48th Legislature,
which appears in Chapter 262, page 389 of the General
and Special Laws of Texas, provides:
          *Sec. 4. The fact that the stock raisers
     of this State do not have adequate protection,
     and the particular fact that under the present
     meat shortage stock raisers of the State are
     subject to many new rings of rustlers and thieves,
     createo an emergency and an imperative public nec-
     essity that the Consitutional Rule requiring
     bills to be read on three several days in each
     House be suspended, and said Rule is hereby sus-
     pended, and this Act shall take effect and be
     in force from and after its passage, and it is
     so enacted."
          Clearly this law was passed as a special meae-
ure for the protection of.:stockraisers and apprehending
rustlers and thieves who were stealing stock, and
not intended~to authorize the Commlssionerst Courts: T'"
                                                       of
the respective stock-raising counties to createe new
peace officer group to take the place of the hereinbe-
fore defined peace officers.
Hon. Aug. Celaya - Page 5, V-199


          In the :opinion of .thia department, person8 ap-
pointed by the Commiasioner~~ Court a8 provided for in
Article 1581b, V. C.,S., are not authorized to enforce
the liquor law8 of Texar in their respective countieo,
and make such arreots and perform other acts in connec-
tion therewith, a,sthey are only investigator8 to aid
the duly constituted peace officers in the enforcement
of the law. Your Question No. 1 is therefore answered
in the negative.
          Since the~peroons described in Article 15&b,
v.,c. s., are not peace officer8 ae defined by Article
36 Code of Criminal Procedure, or constituted as oeace
ofiicers by any other statute they are not in the’ex-
clusion of Article 484 of the'Pena1 Code which allow8
peace officers to carry arm8. Your second question is
therefore also anowered in the negative.
                       SUMMARY
          Persons appointed by the Commi8sionerol
     COUrtS of certain stock-raising counties un-
     der Article 158lb, 'Vernon'~Civil Statute8,
     are not authorized to enforce the liquor laws
     of Texas in their respective counties and make
     arrest in connection therewith as they are
     only investigators to aid the duly constituted
     peace officerc in the enforcement of the law,
          Such persons are not peace officers as
     defined by Article 36 of the Code of Criminal
     Procedure, and,are:not exempt from the penal ~
      rovisions of Article 483, of the Penal Code,
     ty Article 484 of the Penal Code, which ex-
     em ts peace officers from such provision8 and
     alPaws them to carry am8 in the discharge of
     their official dutieai
                                 Yours very truly
                            ATTOWY    GRNERAL OF TEXAS


ATTORN&X GUURAL
                                        Robert A. Hall
                                             As8irtaAt

RAH:jac:jr                                            i